NGTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
GERALD A. KELLOGG,
Plain,tiff-Appellant,
V.
NIKE, INC. AN1) NIKE USA, INC.,
Defendcmts-Cr0ss Appellants.
2010-1173, -1174, -1195, -1196
Appeals from the United States District Court for the
District of Nebraska in case no. 07-CV-0070, Chief Judge
Joseph F. Bataillon.
ON MOTION
ORDER
Nike, Inc. and Nike USA, Inc. move for leave to file a
corrected reply brief Gerald Kellogg opposes in part. Nike
replies.
Nike requests that it be allowed to correct six
paragraphs Nike and Kellogg agree that Nike may correct
paragraphs 1 and 3-6 and thus the motion is unopposed
and granted to that extent Kel1ogg opposes the correction

KELLOGG V. N'[KE 2
identified as paragraph 2. The court defers that portion of
the motion to the merits panel, and thus the corrected
reply brief submitted in response to this order should not
include proposed paragraph 2 at this ti1ne-
Upon consideration thereof
IT ls ORDERE1) THAT:
The motion is granted to the extent that Nike may file
a corrected brief as explained above. The corrected brief
is due within 10 days of the date of this order. The mo-
tion regarding the proposed paragraph 2 correction is
deferred for consideration by the merits panel assigned to
hear this case. Copies of this order, the motion, the
response, and the reply shall be transmitted to the merits
panel. g
FOR THE COURT
HAY. 1 1  /sf Jan Horbaly
Date Jan Horbaly
Clerk
FE
U.S. COURT 0‘|§\PE}PEALS FOR
cc: Mark J. Peterson, Esq_ THE FEDERAL C|F.'culT
B. T t W bb, E .
”e“ 9 sq mw 11 2011
s8
.lAll H;DRBALY
g stems